UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-07572-SK Date October 22, 2019

 

Title Enchanted IP LLC v. Belkin International, Inc.

 

Present: The Honorable Steve Kim, United States Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL
FOR LACK OF PROSECUTION

Plaintiff is ORDERED to show cause why this case should not be dismissed for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (Court has inherent power to dismiss
for lack of prosecution on its own motion).

In the present case, it appears that the following has not been met. Accordingly, the
Court, on its own motion, orders Plaintiff to show cause, in writing, on or before November
12, 2019, why this action should not be dismissed for lack of prosecution. Pursuant to Rule
78 of the Federal Rules of Civil Procedure, the Court finds that this matter is appropriate for
submission without oral argument. The Order to Show Cause will stand submitted upon the
filing of Plaintiffs response. Failure to respond to this Order to Show Cause will be deemed
consent to the dismissal of the action.

oO Defendant Belkin International, Inc. did not answer the complaint, yet Plaintiff
has failed to request entry of default, pursuant to Fed. R. Civ. P. 55(a). Plaintiff
can satisfy this order by seeking entry of default or by dismissing the complaint.

IT ISSO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
